Citation Nr: 0710337	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  02-00 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION
 
Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The appellant served on several ships as a Merchant Marine in 
the United States Coast Guard from March 1944 to August 1945.  
He was awarded the Merchant Marine Combat Bar.  This case 
initially came before the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision rendered by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that determined, inter 
alia, that new and material had not been submitted to reopen 
a previously disallowed claim for service connection for 
residuals of a back injury.

In January 2003, the Board found that new and material 
evidence had been submitted and the appellant's claim was 
reopened.  At that time, the Board chose to undertake 
additional development under 38 C.F.R. § 19.9(a)(2) (2002).  
However, that regulation was subsequently invalidated by the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Disabled American Veterans v. Secretary 
of Veterans Affairs 327 F.3d 1339 (Fed.Cir. 2003).  

Therefore, in September 2003, the Board remanded the case to 
the RO for further development.  The case has been returned 
to the Board for further appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant asserts that his current low back disability 
originated during his active service.  In particular he has 
asserted that he sustained a compression fracture of his 
spine in July or August 1944 while loading ammunition at the 
Anzio Beachhead during World War II.  While service medical 
records are not available, the appellant has submitted a 
March 1997 statement from a fellow merchant marine, L.L., who 
served with him in 1944.  According to L.L., he and the 
appellant was off loading ammunition when the appellant 
slipped with a shell in his arms.  The appellant twisted and 
fell to the deck injuring his back.  

In support of his claim, the appellant has submitted June 
1998, September 1998, and March 2000 statements from Dr. M.L.  
Dr. M.L. opined that, based on the appellant's history of 
treatment since the war and the witness statement of his 
injury during World War II, it was more likely than not that 
his current back disability had its onset during active duty.  

However, Dr. M.L.'s opinion is not adequate for rating 
purpose.  The "duty to assist" requires a "thorough and 
contemporaneous medical examination" that is sufficient to 
ascertain the current level of disability, and accounts for 
its history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  
This medical examination must consider the records of prior 
medical examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  

While Dr. M.L.'s most recent statement notes that the 
appellant's claims file had been reviewed, the Board notes 
that significant medical records were received and associated 
with the claim folder after M.L. rendered his opinion.  These 
relevant records, received from the Department of Labor in 
May 2003, document several back injuries sustained by the 
appellant in the 1970s approximately 30 years following his 
discharge from service.  These records appear to suggest that 
the appellant's back problems began after back injuries in 
1975 and 1976.  

In light of the foregoing, the Board is of the opinion that a 
new VA examination with consideration of the records received 
from the Department of Labor would be probative.  The 
examiner should provide an opinion as to whether it is "more 
likely than not," "less likely than not," or "as likely as 
not" that the appellant's current back disability is related 
to his military service, in particular his fall while off 
loading ammunition at the Anzio Beachhead.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington, DC, for the following 
actions:

1.  The AOJ should inform the veteran 
that if there is any outstanindg 
evidence, that evidence should b 
submitted by him.

2.  The AOJ should obtain a medical 
opinion, by a physician, to determine the 
etiology of his back disability.  The 
claims folder must be made available to 
and reviewed by the examiner.  Based upon 
the review of the claims folder, the 
examiner should provide an opinion as to 
whether it is "more likely than not," 
"less likely than not," or "as likely 
as not" that any current back disability 
originated in service or is otherwise 
etiologically related to his active 
service in the Merchant Marines.

The rationale for each opinion reached 
should be provided.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted. The 
appellant need take no action until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

 

